t c memo united_states tax_court alvin s kanofsky petitioner v commissioner of internal revenue respondent docket no 24784-08l filed date alvin s kanofsky pro_se alex shlivko for respondent memorandum opinion laro judge petitioner petitioned the court under sec_6330 to review a determination of respondent’s office of appeals appeals sustaining a proposed levy upon petitioner’s property in kanofsky v commissioner tcmemo_2006_79 1unless otherwise indicated section references are to the continued 271_fedappx_146 3d cir we disallowed a portion of petitioner’s claimed trade_or_business_expenses for through on the grounds that the disallowed expenses were unrelated to petitioner’s business activities and upheld a portion of respondent’s determination of a sec_6662 negligence_penalty against petitioner following our decision in kanofsky i respondent sought to levy on petitioner’s property to collect approximately dollar_figure in federal income taxes for through subject years we decide whether appeals abused its discretion in sustaining the proposed levy we hold it did not background the parties’ stipulation of facts and the accompanying exhibits are incorporated herein by this reference and are so found i petitioner petitioner has been a full-time professor of physics at lehigh university since approximately he resided in bethlehem pennsylvania when his petition was filed continued applicable version of the internal_revenue_code 2we use the word approximately as these amounts were computed before this proceeding and have since increased on account of interest ii deficiency litigation a overview for each subject year petitioner filed a federal_income_tax return on which he reported on a schedule c profit or loss from business_expense deductions which offset any_tax liability for the year respondent issued to petitioner a notice_of_deficiency which i disallowed most of petitioner’s claimed schedule c expense deductions and ii determined a negligence_penalty for under sec_6662 b court’s decision and subsequent appeals on date petitioner petitioned the court to redetermine the disallowed trade_or_business expense deductions and the negligence_penalty in kanofsky i we found mostly for respondent and in doing so disallowed a portion of petitioner’s claimed trade_or_business_expenses and found petitioner liable for the negligence_penalty we entered our decision on date and on date denied a motion by petitioner to vacate or revise the decision petitioner appealed our decision to the u s court_of_appeals for the third circuit without filing a bond under sec_7485 to stay assessment and collection the court_of_appeals affirmed our decision on date 271_fedappx_146 3d cir on date petitioner again sought relief from the court_of_appeals by filing a petition for rehearing on decision of date affirming u s tax_court decision on date the court_of_appeals denied the petition for rehearing petitioner subsequently filed a petition for writ of certiorari with the supreme court of the united_states to review the court of appeal’s judgment certiorari was denied on date kanofsky v commissioner 129_sct_741 and petitioner’s petition for rehearing with the supreme court was denied on date kanofsky v commissioner 129_sct_1406 iii respondent’s collection action respondent pursued collection against petitioner during petitioner’s various appeals on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing final levy notice with respect to the collection of petitioner’s outstanding income_tax liabilities for the subject years the final levy notice provided petitioner with an opportunity to request a collection_due_process_hearing hearing with appeals which petitioner requested on date by filing form request for a collection_due_process or equivalent_hearing on the form petitioner reported that he disagreed with respondent’s proposed levy because his case was under appeal with united_states court_of_appeals for the third circuit petitioner did not propose any collection alternatives on that form iv hearing and subsequent correspondence on date appeals mailed to petitioner a letter which scheduled a telephone conference on date that letter among other things informed petitioner that if he desired appeals to consider collection alternatives then petitioner needed to provide respondent with a completed form 433-a collection information statement for wage earners and self-employed individuals with supporting documentation and to file federal_income_tax returns for and that letter also advised petitioner that he should be prepared to discuss collection alternatives petitioner subsequently requested a correspondence hearing and appeals granted petitioner’s request on date appeals mailed to petitioner a letter which again directed petitioner to the extent he desired to propose a collection alternative to the levy action to submit supporting documentation within days that letter recognized that petitioner had appealed this court’s decision to the court_of_appeals for the third circuit and advised petitioner that appeals does not consider irrelevant issues such as moral religious political constitutional conscientious or similar grounds petitioner did not submit any documents supporting his position within the specified 14-day period nor did he propose any collection alternatives during that time on date petitioner sent to respondent via facsimile a three-page letter stating that petitioner was unable to provide detailed comments in response to the date letter petitioner did not propose any collection alternatives nor did he file the requested financial forms and missing tax returns on date respondent denied petitioner’s request for relief from the proposed levy action by issuing to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with attachment the attachment stated that the proposed levy was sustained because petitioner did not present any information to dispute the appropriateness of the collection actions nor did petitioner submit a collection alternative appeals’ case activity report which is a written record of appeals’ actions during the hearing references the purported claims of fraud and corruption which petitioner asserted and deems them irrelevant to the hearing v current case on date petitioner petitioned the court to determine whether appeals abused its discretion in sustaining the proposed levy on petitioner’s property the court held a hearing on date during which petitioner was the only witness called by either party discussion i overview where as here the underlying tax_liability is not at issue we review an appeals determination solely for abuse_of_discretion see 114_tc_604 abuse_of_discretion exists where appeals acts arbitrarily capriciously or without a sound basis in law or fact 112_tc_19 petitioner advances two theories to support his argument that appeals abused its discretion first that respondent’s levy should have been stayed because of petitioner’s appeals to the court_of_appeals and the supreme court and second that appeals should have been more cooperative in its collection methods we are not persuaded by either argument 3petitioner also advances numerous assertions and arguments regarding fraud and corruption within the pennsylvania legislature and judiciary that he states impacted his ability to be fairly treated those assertions and arguments relate to the determination of petitioner’s underlying tax_liabilities an issue which was the subject of kanofsky i therefore even if we were to assume that these assertions are true such arguments relate to the determination of petitioner’s tax_liabilities which the court may not consider at this proceeding see 129_tc_107 of course res_judicata would otherwise appear to bar us from considering the tax_liability ii stay of collection action on account of appeal the first issue petitioner raised concerns the appropriateness of a collection action where the underlying tax_liability is the subject of a pending appeal petitioner argues that appeals abused its discretion by pursuing collection while his appeal of kanofsky i was still pending we disagree sec_6213 bars the commissioner from assessing a tax_liability until our decision becomes final and sec_7481 makes our decisions final when opportunities for appeal have been exhausted sec_7485 however supersedes sec_6213 by providing that assessment shall not be stayed during an appeal unless a taxpayer such as petitioner files a bond with the tax_court on or before the time his notice of appeal is filed see 124_tc_189 n kovacevich v commissioner tcmemo_2009_160 n see also 92_tc_940 discussing the reasons behind enactment of sec_7485 the record does not indicate that petitioner posted bond before his notice of appeal was filed or at any time accordingly petitioner is subject_to immediate collection action on the deficiency determined in kanofsky i see 979_f2d_868 d c cir affg 98_tc_70 schroeder v commissioner tcmemo_2005_48 hromiko v commissioner tcmemo_2003_107 iii appeals’ cooperative efforts in installment_payment program petitioner also contends that appeals abused its discretion in failing to be more cooperative in the collection of the amounts to be levied we disagree before a taxpayer’s property may be levied upon sec_6330 requires the commissioner to give the taxpayer notice of his intent to levy and notice of the right to a fair hearing before an impartial officer of appeals sec_6330 and b d at the hearing a taxpayer may challenge the appropriateness of collection actions and offer collection alternatives sec_6330 and iii at the hearing appeals must generally consider the above-stated issues raised by the taxpayer verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we find that appeals fully complied with its obligations to petitioner under sec_6330 appeals verified that respondent met the requirements of applicable law and administrative procedure in assessing and demanding payment for the tax_liabilities petitioner owed in issuing the final levy notice and in providing him with the hearing appeals was unable to consider any collection alternative because petitioner did not make an offer or comply with its requests to provide the financial information required to support any collection alternative and to file delinquent tax returns accordingly petitioner has not shown that appeals abused its discretion in furthering its collection efforts by levying on petitioner’s property iv conclusion we conclude that appeals did not abuse its discretion in sustaining the notice_of_intent_to_levy and we hold that collection by levy may proceed in so concluding we have considered all arguments made and to the extent that we have not specifically addressed them we conclude that it is unnecessary to do so or that they are without merit to reflect the foregoing decision will be entered for respondent
